

	

		II

		109th CONGRESS

		1st Session

		S. 772

		IN THE SENATE OF THE UNITED STATES

		

			April 13, 2005

			Mr. Cornyn (for himself

			 and Mr. Harkin) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to expand

		  workplace health incentives by equalizing the tax consequences of employee

		  athletic facility use.

	

	

		1.Short titleThis Act may be cited as the

			 Workforce Health Improvement Program

			 Act of 2005.

		2.Employer-provided

			 off-premises health club services

			(a)Treatment as

			 fringe benefitSubparagraph (A) of section 132(j)(4) of the

			 Internal Revenue Code of 1986 (relating to on-premises gyms and other athletic

			 facilities) is amended to read as follows:

				

					(A)In

				generalGross income shall not include—

						(i)the value of any

				on-premises athletic facility provided by an employer to its employees,

				and

						(ii)so much of the

				fees, dues, or membership expenses paid by an employer to an athletic or

				fitness facility described in subparagraph (C) on behalf of its employees as

				does not exceed $900 per employee per

				year.

						.

			(b)Athletic

			 facilities describedParagraph (4) of section 132(j) of the

			 Internal Revenue Code of 1986 (relating to special rules) is amended by adding

			 at the end the following new subparagraph:

				

					(C)Certain

				athletic or fitness facilities describedFor purposes of

				subparagraph (A)(ii), an athletic or fitness facility described in this

				subparagraph is a facility—

						(i)which provides

				instruction in a program of physical exercise, offers facilities for the

				preservation, maintenance, encouragement, or development of physical fitness,

				or is the site of such a program of a State or local government,

						(ii)which is not a

				private club owned and operated by its members,

						(iii)which does not

				offer golf, hunting, sailing, or riding facilities,

						(iv)whose health or

				fitness facility is not incidental to its overall function and purpose,

				and

						(v)which is fully

				compliant with the State of jurisdiction and Federal anti-discrimination

				laws.

						.

			(c)Exclusion

			 applies to highly compensated employees only if no

			 discriminationSection 132(j)(1) of the Internal Revenue Code of

			 1986 is amended—

				(1)by striking

			 Paragraphs (1) and (2) of subsection (a) and inserting

			 Subsections (a)(1), (a)(2), and (j)(4), and

				(2)by striking the

			 heading thereof through (2)

			 apply and inserting Certain exclusions apply.

				(d)Employer

			 deduction for dues to certain athletic facilities

				(1)In

			 generalParagraph (3) of section 274(a) of the Internal Revenue

			 Code of 1986 (relating to denial of deduction for club dues) is amended by

			 adding at the end the following new sentence: The preceding sentence

			 shall not apply to so much of the fees, dues, or membership expenses paid to

			 athletic or fitness facilities (within the meaning of section 132(j)(4)(C)) as

			 does not exceed $900 per employee per year..

				(2)Conforming

			 amendmentThe last sentence of section 274(e)(4) of such Code is

			 amended by inserting the first sentence of before

			 subsection (a)(3).

				(e)Effective

			 dateThe amendments made by this section shall apply to taxable

			 years beginning after the date of the enactment of this Act.

			

